                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


BERNARDO MURCIA HUETO,                               )
                                                     )
                           Petitioner,               )
                                                     )
                      v.                             )      1:18CV431
                                                     )
FAYE DANIELS,                                        )
                                                     )
                       Respondent.                   )


                                              ORDER

        The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on December 21, 2018, was served on the parties

in this action. (ECF Nos. 10, 11.) No objections were filed within the time prescribed by

§636.

        The Court hereby adopts the Magistrate Judge’s Recommendation.

        IT IS THEREFORE ORDERED that Respondent’s Motion for Summary Judgment,

(ECF. No. 6), is GRANTED and the Petition, (ECF No. 2), is DISMISSED.

        A Judgment dismissing this action, without issuance of a certificate of appealability will

be entered contemporaneously with this Order.

        This, the 15th day of January 2019.


                                              /s/ Loretta C. Biggs
                                              United States District Judge
